Citation Nr: 0336900	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an effective date earlier than May 12, 1999, 
for service connection for arthritis secondary to service-
connected Crohn's disease.  



REPRESENTATION

William L. Abernathy, Jr., Attorney at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1966 to July 1970 and from July 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In a decision dated February 27, 2003, the Board denied the 
veteran's claim for an earlier effective date.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The veteran also submitted a copy of a 
rating decision, which was not in the claims folder.  In July 
2003, the Court directed the Secretary of Veterans Affairs to 
advise the Court whether the Board was inclined to vacate its 
decision on appeal and if so, file a motion for remand.  The 
Board reviewed the case and determined that it would vacate 
the decision.  However, at that time the Board did not have 
jurisdiction to vacate the decision.  

In Cerullo v. Derwinski, 1 Vet. App. 195, 201 (1991), the 
Court determined that when an appeal is pending before the 
Court, no action may be taken by the Board affecting any case 
before the Court.  If the Board is incline to grant 
reconsideration or to correct obvious error, the proper 
action  is for the Secretary to file a motion to remand.  
Cerullo, at 200.  In this case, in October 2003, the 
Secretary petitioned the Court to remand the case and the 
Court granted the motion.  The Board decision was vacated by 
the Court.  The matter was remanded to the Board for 
readjudication consistent with the motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In a letter received by the RO on October 17, 1991, the 
veteran wrote, "Do [sic] to the increased severity and 
knowledge of Crohn's Disease and all its effects arthritis, 
bloating of the stomach, etc. 10% does not justify an 
increase.  An increase of 80% or better retroactive to my 
first receiving a disability would be better..."  The Court 
has held that the Board "must review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Court has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  It is clear from the veteran's statement 
that he was seeking an increased rating; and the RO treated 
the letter as part of an increased rating claim.  

However, it was also clear from the letter that the veteran 
was asserting that arthritis was part of the service-
connected Crohn's disease and part of the reason he should be 
granted a higher evaluation.  Nevertheless, the RO did not 
adjudicate whether arthritis was part of the service-
connected disability until March 1996.  [The RO apparently 
did this simultaneously with a supplemental statement of the 
case, although a copy of the rating decision was only 
recently put in the file.]  The notice of disagreement was 
received in April 1996.  A statement of the case was never 
issued.  The veteran continued to pursue the matter and 
service connection for arthritis secondary to Crohn's disease 
was granted by the RO in a January 2001 rating decision.  
Thus, it appears that the claim for service connection for 
arthritis secondary to service-connected Crohn's disease has 
been open since 1991.  

Unfortunately, the claims folder does not contain VA medical 
records for this critical period following the 1991 claim.  
VA clinical records in the file stop in April 1989 and resume 
in September 1993.  The earliest evidence of arthritis in the 
records currently assembled for appellate review is dated in 
March 1994 when arthritis of the fingers was noted.  It does 
not appear that the notation was based on X-ray findings, 
indicating the possibility of earlier supporting medical 
evidence.  The Veterans Claims Assistance Act of 2000 (herein 
"VCAA") has emphasized the need for VA adjudicators to 
assemble and consider all relevant VA records.  Therefore, 
the VA clinical records from April 1989 to September 1993 
should be obtained and associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain a copy of all VA 
clinical records for the veteran from 
April 1989 to September 1993 and associate 
them with the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case was issued in February 2002, to 
include the evidence tending to show that 
the claim for service connection for 
arthritis secondary to service-connected 
Crohn's disease has been open since 1991.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

